Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the vehicle of Claim 14 and secondary battery of Claims 2 & 3 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it includes “the present disclosure” in line 1. Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al (USPGPN 20140042974).
Independent Claim 1, Yang discloses a battery module equalization apparatus for charge equalization between a plurality of battery modules connected in series (Figs. 1-5), each battery module including at least one secondary battery (see batteries in each module shown in Figs. 2-5; batteries are charged/discharged, thus secondary; described as lithium in ¶[52]), the battery module equalization apparatus comprising: a plurality of slave controllers each electrically connected to the plurality of battery modules to measure voltage values of the plurality of battery modules (120a-120m are the slave controllers; modules 140a-140n including switch blocks 112a-112m; ¶’s [58-60] describes voltage being determined), and having a slave charging/discharging channel through which the current that charges and discharges each battery module flows (best seen in Figs. 3-5, path is through switch blocks towards module switching 
Dependent Claim 4, Yang discloses an equalization line configured to electrically connect the at least one slave controller and the master controller, the equalization line through which the charging current and the discharging current flow (through the switches being closed makes this equalization line).
Dependent Claim 5, Yang discloses the equalization line includes a plurality of unit lines electrically connecting two different slave controllers among the plurality of slave controllers (as seen in Figs. 2, 3, & 5, these controllers are connected together by lines).
Dependent Claim 7, Yang discloses the master controller includes a switching unit disposed on the master charging/discharging channel and having a plurality of switches to open/close the master charging/discharging channel, and opens/closes at least one of the plurality of switches included in the switching unit based on the voltage value of each battery module (200/111a-111m represent these switching units on the master).
Dependent Claim 8, Yang discloses the plurality of slave controller includes a switching unit disposed on the slave charging/discharging channel, and having a plurality of switches to open/close the slave charging/discharging channel (switching units 112a-112m).
Claim 9, Yang discloses the master controller selects at least one target battery module for equalization from the plurality of battery modules, and controls the switching unit by the slave controller directly connected to the selected battery module (see ¶’s [63, 69]).
Dependent Claim 10, Yang discloses the plurality of slave controllers include a first group slave connected to two or more battery modules connected in series on one side among the plurality of battery modules, and a second group slave connected to two or more other battery modules connected in series among the plurality of battery modules to a battery module connected to the first group slave, and the master controller includes a first module connector connected to the first group slave, and a second module connector connected to the second group slave (at least 3 modules shown in Figs. 1-3 & 5, with implicitly able to be much more, thus at least two group slave units each with at least two slave modules).
Dependent Claim 11, Yang discloses the master controller is configured to transmit the charging/discharging power from a slave controller belonging to one of the first group slave and the second group slave to a slave controller belonging to a different group (master sends the signal to each of them when necessary).
Dependent Claim 12, Yang discloses the master charging/discharging channel includes a first unit channel connected to the first module connector, and a second unit channel connected to the second module connector, and the first unit channel and the second unit channel are connected in parallel (parallel paths seen in Figs).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (USPGPN 20140042974) in view of Roessler (USPGPN 20130026991)
Dependent Claim 2, Yang teaches a master controller

Roessler teaches a system power module including at least one system power module secondary battery (5, ¶’s [25, 30, 49, 54]), & electrically connected to supply charging power to the master charging/ discharging channel or receive discharging power from the master charging/discharging channel (see Figs. 1, 2, 6, & 9, path to 4’s are the slave path, while path beyond 4 to 7 is the master path). Roessler provides evidence that this secondary battery 5 serves to reduce energy waste (¶[30])
It would have been obvious to a person having ordinary skill in the art to modify Yang with Roessler to provide reduced energy waste.
Dependent Claim 3, the combination of Yang and Roessler teaches a system converter disposed between the plurality of battery modules connected in series and the system power module to change the voltage (converter 130 of Yang, Roessler’s 7).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang 
Dependent Claim 6, Yang teaches the plurality of slave controllers include an odd slave connected to an odd numbered battery module in an order of series connection among the plurality of battery modules, and an even slave connected to an even numbered battery module in an order of series connection among the plurality of battery modules, and the unit line includes an odd line connecting each connector provided in the odd slave, and an even line connecting each connector provided in the even slave (this communication scheme is a design choice of the wired communication lines which would be obvious to try from a finite number of predictable solutions with a reasonable chance of success, while one having ordinary skill in the art understands that this modified daisy chain serves to reduce the wiring of direct connection .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Zhang et al (USPGPN 20110089897)
Dependent Claim 14, Yang teaches the battery module equalization apparatus of claim 1.
Yang is silent to battery pack comprising: the battery module equalization apparatus
Zhang teaches battery pack comprising: the battery module equalization apparatus (Fig. 3 demonstrates a battery pack including a battery module equalization apparatus, ¶’s [35, 36]). One having ordinary skill in the art understands that putting packaging, like the implied packaging of the battery pack of Fig. 3, around both the batteries and the balancing/equalizing circuit of Yang serves to improve the protection of the circuit
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Ma et al (USPGPN 20140009092)
Dependent Claim 14, Yang teaches the battery module equalization according to claim 1.
Yang is silent to a vehicle comprising: the battery module equalization apparatus.
Ma teaches a vehicle comprising: the battery module equalization apparatus (Fig. 9 has the equalization system of Figs. 1 & 7, where there are several slave controllers 201, master controller 202, paths between slaves and master path (62). One having ordinary skill in the art that a vehicle having a battery, like that of Yang, is more beneficial to the environment, is usually able to obtain less expensive fuel, and is less costly to maintain than a more traditional gasoline/diesel engine vehicle.
It would have been obvious to a person having ordinary skill in the art to modify Yang with Ma to provide reduced environmental damage, fuel costs, and maintenance costs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached on 9:30A-5:30P, M-F, CST, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN T TRISCHLER/ Primary Examiner, Art Unit 2859